Samuel, Son & Co., Inc. v Cela (2018 NY Slip Op 05889)





Samuel, Son & Co., Inc. v Cela


2018 NY Slip Op 05889


Decided on August 22, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


386.1 CA 17-01309

[*1]SAMUEL, SON & CO., INC., PLAINTIFF-APPELLANT-RESPONDENT,
vTHOMAS F. CELA AND ALL-STATE DIVERSIFIED PRODUCTS, INC., DEFENDANTS-RESPONDENTS-APPELLANT.


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (HOWARD E. BERGER OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
LYNN D'ELIA TEMES & STANCZYK, SYRACUSE (DAVID C. TEMES OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, Jr., J.), entered January 31, 2017. The order denied plaintiff's motion for partial summary judgment and denied defendants' cross motion for summary judgment dismissing the amended complaint or alternatively, for leave to amend their answer to the amended complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties in March 2018,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: August 22, 2018
Mark W. Bennett
Clerk of the Court